Case 4:18-cv-12751-MFL-APP ECF No. 7 filed 10/26/18 PagelD.39 Page1of1

MIED (Rev, 5/05) Statement of Disclosure of Corporate Affiliations and Financial interest

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Lakaiya Harris

Plaintiff(s), Case No. 2:18-cv-12751-MFL-APP

Vv. Judge Matthew F. Leitman

Perfecting Church d/b/a Perfecting Church

Magistrate Judge Anthony P. Patti
Corporation and Marvin L. Winans

Defendant(s).
|

STATEMENT OF DISCLOSURE
OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

Pursuant to E. D, Mich. LR 83.4, Perfecting Church d/b/a Perfecting Church Corporation

 

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

‘1. ls said corporate party a subsidiary or affiliate of a publicly owned corporation?
Yes No

If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
between it and the named party.

Parent Corporation/Affiliate Name:
Relationship with Named Party:

2. ls there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
interest in the outcome of the litigation?

Yes No
If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

Parent Corporation/Affiliate Name:
Nature of Financial Interest:

Date: October 26, 2018 s/Robert N. Dare

P79207

Cark Hill PLC

500 Woodward Ave., Ste. 3500
Detroit, Michigan 48226
313/965-8288
rdare@clarkhill.com
